Opinion by
Judge Hardin :
It seems tha-t the judgment is only final so far as it directs the payment of Parker’s debt. As to that, it appearing that Mrs. Jones was properly chargeable with- enough to pay it, for indebtedness incurred before her marriage with her husband, Jones, it was proper to render judgment against them, but as to the husband, the judgment should only have been to be levied upon- property which had come, or might come, to him- by the marriage, instead of the ordinary personal judgment which was given against him- as well as his wife. Beaumont v. Miller, 1 Metcalf, 70; Fultz v. Fox, 9 B. Monroe 499.
This case differs from- those of Agner and Wife v. Williams, 1 Bush 4, and Curd v. Dodds, 6 Bush 681, in the essential fact that the liability of the wife, Mrs. Jones, existed at the time of her marriage, and was not merely a claim arising thereafter against her separately or in conjunction with her husband.

Eginton, for appellants.


J. Simpson, for appellees.

Wherefore, for the error indicated in rendering the judgment against Benjamin Jones, it is reversed, and the cause remanded for a judgment not inconsistent with this opinion.